              Case 20-60435-pmb Doc 1 Filed 01/07/20 Entered 01/07/20 10:12:42                                                                       Desc
                            Voluntary Petition For Non-Individuals Page 1 of 8

     Fill in this information to identify the case:                                               "                     I   CP       k 1
                                                                                                           HE RN DISTP,L,
1     Und Stfrs Bankruptcy Court for the:                                                                 OF GF.(.1'r.',CilA
I
i    ivortnero                 District of
                                             (State)                                            7020,10 -7 AM IO 12
i
I Case number (If known):                                         Chapter                                                                        Ul Check if this is an
i                                                                                                                                                   amended filing




    Official Form 201
    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                               04/19

    If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
    number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




    1. Debtor's name                                   /so/p/cr                           CqU5-11/0/7,5 /,                                 /LC,
    2. All other names debtor used
       in the last 8 years

       Include any assumed names,
       trade names, and doing business
       as names




    3. Debtor's federal Employer
       Identification Number (EIN)



    4. Debtor's address                          Principal place of business                                   Mailing address, if different from principal place
                                                                                                               of business

                                                                )Fatoord6
                                                 Number         Street                                         Number            Street


                                                                                                               P.O. Box

                                                Mable-41 d
                                                  City                            State
                                                                                           30104
                                                                                             ZIP Code          City                          State       ZIP Code

                                                                                                               Location of principal assets, if different from
                                                                                                               principal place of business
                                                 ( )Oa
                                                 County
                                                                                                               Number            Street




                                                                                                               City                          State       ZIP Code




    5. Debtor's website (URL)


                                                 El Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
    6. Type of debtor
                                                  0 Partnership (excluding     LLP)
                                                  0 Other. Specify:


    Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 1
          Case 20-60435-pmb Doc 1 Filed 01/07/20 Entered 01/07/20 10:12:42                                                             Desc
                        Voluntary Petition For Non-Individuals Page 2 of 8




                                     A. Check one:
7. Describe debtor's business
                                     0 Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                     U Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                     U Railroad (as defined in 11 U.S.C. § 101(44))
                                        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                     U Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                     Li 9earing   Bank (as defined in 11 U.S.C. § 781(3))
                                     WNone
                                     I     of the above


                                     B.Check all that apply:

                                     U Tax-exempt entity (as described in 26 U.S.C. § 501)
                                     U Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                       § 80a-3)
                                     U Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                     C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                        http://www.uscourts.gov/four-dioit-national-association-naics-codes .



s. Under which chapter of the        Check one:
   Bankruptcy Code is the
                                        Chapter 7
   debtor filing?
                                        9papter 9
                                     WChapter 11. Check all that apply:
                                                         U     Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                              insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                             1/01/22 and every 3 years after that).
                                                         U r The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                            debtor is a small business debtor, attach the most recent balance sheet, statement
                                                            of operations, cash-flow statement, and federal income tax return or if all of these
                                                            documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                         U A plan is being filed with this petition.

                                                         U Acceptances of the plan were solicited prepetition from one or more classes of
                                                           creditors, in accordance with 11 U.S.C. § 1126(b).

                                                         U The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                           Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                           Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                           for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                         U The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                           12b-2.
                                     U Chapter 12

9. Were prior bankruptcy cases
   filed by or against the debtor
   within the last 8 years?             Yes. District                                  When                   Case number
                                                                                              MM! DD YYYY
   If more than 2 cases, attach a
                                              District                                 When                   Case number
   separate list.
                                                                                              MM! DD / YYYY

   Are any bankruptcy cases               o
   pending or being filed by a
   business partner or an            U Yes. Debtor                                                             Relationship
   affiliate of the debtor?                   District                                                         When
                                                                                                                              MM / DD / YYYY
   List all cases. If more than 1,
   attach a separate list.                    Case number, if known

 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 2
           Case 20-60435-pmb Doc 1 Filed 01/07/20 Entered 01/07/20 10:12:42                                                              Desc
                         Voluntary Petition For Non-Individuals Page 3 of 8


 Debtor                                                                                      Case number (if known)


 11.Why is the case filed in this      Check all that apply:
    district?
                                       Fr/Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                       CI   A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


 12.Does the debtor own or have
    possession of any real        0 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                 Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                 O It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?

                                                 O    It needs to be physically secured or protected from the weather.

                                                 CI   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                      assets or other options).

                                                 O Other



                                                 Where is the property?
                                                                            Number          Street



                                                                            City                                             State      ZIP Code


                                                 Is the property insured?
                                                 Li No
                                                 U Yes. Insurance agency

                                                           Contact name

                                                           Phone



IIIIII      Statistical and administrative information


 13.Debtor's estimation of             Check one:
    available funds                    0 Funds will be available for distribution to unsecured creditors.
                                       IS14-ter any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                       a< 49
                                          .                               0 1,000-5,000                               0 25,001-50,000
 14.Estimated number of                0 50-99                            0 5,001-10,000                              0 50,001-100,000
    creditors                                                             CI 10,001-25,000                            El More than 100,000
                                       0 100-199
                                       0 200-999

                                       0 $0450,000                        0 $1,000,001410 million                     0 $500,000,00141 billion
 15.Estimated assets                   1:$80,001-$100,000                 0 $10,000,001450 million                    El $1,000,000,001410 billion
                                       UCT $100,001-$500,000                 $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                       0 $500,00141 million               0 $100,000,0014500 million                  0 More than $50 billion


   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
          Case 20-60435-pmb Doc 1 Filed 01/07/20 Entered 01/07/20 10:12:42                                                                  Desc
                        Voluntary Petition For Non-Individuals Page 4 of 8


Debtor                              go1-si-//04                                                 Case number (if known)


                                            $0-$50,000                         $1,000,001-$10 million                       $500,000,001-$1 billion
16. Estimated liabilities                   $50,001-$100,000                   $10,000,001-$50 million                      $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                     $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                  U More than $50 billion




EU         Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
              $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        a   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of
                                            petition.
    debtor
                                        a   I have been authorized to file this petition on behalf of the debtor.

                                        a   I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty if per]                  regoing is true and correct.

                                            Executed on 0                      00
                                                         MM /



                                            Signature of authori    re • sentative of debtor              Printed name

                                            Title




18. Signature of attorney
                                                                                                          Date
                                            Signature of attorney for debtor                                             MM   /DD / YYYY




                                            Printed name

                                            Firm name

                                            Number         Street

                                            City                                                               State           ZIP Code


                                            Contact phone                                                     Email address




                                            Bar number                                                         State




  Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 4
                  Case 20-60435-pmb Doc 1 Filed 01/07/20 Entered 01/07/20 10:12:42                                                                            Desc
                                Voluntary Petition For Non-Individuals Page 5 of 8

  Fill in this information to identify the case:

      Debtor name      'Mar                                 ;
      United States Bankruptcy Court for the:                                  District of
                                                                                             (State)
      Case number (If known):
                                                                                                                                                         0 Check if this is an
                                                                                                                                                              amended filing
  Official Form 2060
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15

  Be as complete and accurate as possible.

  1. Do any creditors have claims secured by debtor's property?
     U No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        O Yes. Fill in all of the information below.

                    List Creditors Who Have Secured Claims
                                                                                                                                   Column A                  Column B
  2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
     secured claim, list the creditor separately for each claim.                                                                   Amount of claim           Value of collateral
                                                                                                                                   Do not deduct the value   that supports this
                                                                                                                                   of collateral.            claim
ill     Creditor's name 1                                         Describe debtor's property t at is             bject to a lien
           PitIO           00/ 4   VIVYle.. 6$ 1-                                                                                  $   olo                    $   05?006
         Creditor's          g addres1          n                  WO4 44?                 1CC4                 °lit)
                y       oloet    u r_
                    frt &A    30,3cp`or                           Describe the lien

        Creditor's email address, if known                        Is the creditor an insider or related party?
                                                                      No
                                                                  U Yes

        Date debt was incurred                                    layiyone else liable on this claim?
                                                                  Ui No
        Last 4 digits of account                                  U Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        number                            — —
        Do multiple creditors have an interest in the             As of the petition filing date, the claim is:
        same property?                                            Check all that apply.
           No                                                      U Contingent
         U Yes. Specify each creditor, including this creditor,      briliquidated
                and its relative priority.                        W  Disputed



                                                                  Describe debtor' prope                hat 's stibiectio a lien
         Cciv       i nc     6 1114 110      gL ‘ti ,f eS           /395                          (
         Cittoi; mailing V             rs                                       01            3       a l Jo
                                   i

        (ifehvo-Hei-                        Ily5S-01              Describe the lien

         Creditor's email address, if known                        l_!te creditor an insider or related party?
                                                                     No
                                                                   U Yes

        Date debt was incurred                                    Is anyone else liable on this claim?
                                                                     No
        Last 4 digits of account                                   U Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        number
         Do multiple creditors have an interest in the            As of the petition filing date, the claim is:
         same property?                                            Check all that apply.

         0 No                                                      U Contingent
         U Yes. Have you already specified the relative              lJnliquidated
                priority?                                          Wotisputed
           U No. Specify each creditor, including this
                     creditor, and its relative priority.


             U Yes. The relative priority of creditors is
                   spacified on lines

  3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
     Page, if any.


        Official Form 206D                           Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of
  Case 20-60435-pmb Doc 1 Filed 01/07/20 Entered 01/07/20 10:12:42   Desc
                Voluntary Petition For Non-Individuals Page 6 of 8




                                LIST OF CREDITORS



CIVIC FINANCIAL SERVICES, LLC
ao
FAYE SERVICING, LLC.
PO BOX 3644
SPRINGFIELD, OH 45501

ANGEL OAK PRIME BRIDGE, LLC.
980 HAMMOND DRIVE
ATLANTA, GA 30328
   Case 20-60435-pmb Doc 1 Filed 01/07/20 Entered 01/07/20 10:12:42    Desc
                 Voluntary Petition For Non-Individuals Page 7 of 8


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT *01260358 (0J) OF 01/07/2020


ITEM   CODE    CASE          QUANTITY                   AMOUNT   BY

   1     11N   20-60435              1              $ 1,717.00   Currency
               Judge - unknown at time of receipt
               Debtor - TEMPLER ACQUISITIONS, LLC


TOTAL:                                              $ 1,717.00


FROM: Templer Acquisitions, LLC
      221 Edwards Drive
      Mableton, GA 30126




                                   Page 1 of 1
                 Case 20-60435-pmb Doc 1 Filed 01/07/20 Entered 01/07/20 10:12:42                                                         Desc
                               Voluntary Petition For Non-Individuals Page 8 of 8
   Case Number: 20-60435                                                 Name: Templer                                                  Chapter: 11

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

    Individual - Series 100 Forms                                                             CZ Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
 O Pro Se Affidavit (due within 7 days, signature must be notarized,                           O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                          CI Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                 RI Chapter
                                                                                               0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        O Statistical Estimates
   M Statement of Financial Affairs                                                            El Venue
   NI Schedules: A/B El F G H                                                                  O Attorney Bar Number
   El Summary of Assets and Liabilities
   El Declaration About Debtor(s) Schedules                                                                              Case filed via:
   O Attorney Disclosure of Compensation                                                           IZI Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                                    O Attorney
   O Disclosure of Compensation of Petition Preparer (Form 2800)                                         O Debtor - verified ID
   O Chapter 13 Current Monthly Income                                                                   M Other - copy of ID: Martial Fotse
   O Chapter 7 Current Monthly Income
   O Chapter 11 Current Monthly Income                                                             0 Mailed by:
   O Certificate of Credit Counseling (Individuals only)                                              O Attorney
   O Pay Advices (Individuals only) (2 Months)                                                        CI Debtor
   O Chapter 13 Plan, complete with signatures (local form)                                           O Other:
   M Corporate Resolution (Business Ch. 7 & 11)
                                                                                                              History of Case Association
   Ch.11 Business
   Z 20 Largest Unsecured Creditors                                                                Prior cases within 2 yeas:1 eirr COI 2L.
   M List of Equity Security Holders                                                                                            :1
   M Small Business - Balance Sheet
   M Small Business - Statement of Operations                                                      Signature:1
                                                                                                                                            (
   Z Small Business - Cash Flow Statement
   Z Small Business - Federal Tax Returns                                                          Acknowleagmetit of re4ip\f Of check list

   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       • Paid $ 1,717.00 0 2g-Order Granting       0 3g-Order Granting 10-day finitial payment of $_____ due within 10 days)
          •   2d-Order Denying with filing fee of $_____ due within 10 days                 CI IFP filed (Ch.7 Individuals Only)
          O   No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only to the address below.
                             All fee payments and documents fled with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000
 Intake Clerk: 0. Jones, Ill                       Date: 1/7/20                       Case Opener:                                         Date:
